Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/509418 application originally filed July 11, 2019.
Claims 1-20 are pending and have been fully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peretolchin et al. (US 2013/0205654) hereinafter “Peretolchin”.
Regarding Claims 1-5 and 15-17
	Peretolchin discloses in the abstract, the use of imidazolium salts (I):

    PNG
    media_image1.png
    303
    672
    media_image1.png
    Greyscale

where R1 and R3 are each independently an organic radical having 1 to 3000 carbon atoms, R2, R4 and R5 are each independently hydrogen or an organic radical having 1 to 3000 carbon atoms,
X is an anion and
n is the number 1, 2 or 3
as additives for fuels, especially as detergent additives for diesel fuels, as wax anti-settling additives for middle distillate fuels and as lubricity improvers, and for improving the use properties of mineral and synthetic non-aqueous industrial fluids.
	Peretolchin discloses in paragraph 0001, the use of imidazolium salts as additives for fuels, especially as detergent additives for diesel fuels, in particular for those diesel fuels which are combusted in direct injection diesel engines, especially in common rail injection systems.   An additive concentrate and to a fuel composition comprising such imidazolium salts. 
	Peretolchin discloses in paragraph 0025, the organic radicals for the variables R1 to R5 in the imidazolium salts of the general formula (I) comprise 1 to 1000, especially 1 to 500 and in particular 1 to 250 carbon atoms. In general, these organic radicals are low molecular weight radicals, for example alkyl, cycloalkyl, alkenyl, cycloalkenyl, aryl or heteroaryl radicals, or polymeric radicals, for example polypropyl radicals or especially polyisobutyl radicals. Low molecular weight radicals comprise 1 to 20 carbon atoms.  Peretolchin discloses in paragraph 0026, useful organic radicals having 1 to 3000 carbon atoms for the variables R1 to R5 in the imidazolium salts of the general formula (I) preferably include C1- to C20-alkyl radicals, 
	Peretolchin discloses in paragraph 0037, useful anions X in the imidazolium salts of the general formula (I) include, for example: chloride; bromide, iodide; thiocyanate; hexafluorophosphate; trifluoromethanesulfonate; methanesulfonate; carboxylates, especially formate, acetate, propionate, butyrate or benzoate; mandelate; nitrate; nitrite; trifluoroacetate; sulfate; hydrogensulfate; methylsulfate; ethylsulfate; 1-propylsulfate; 1-butylsulfate; 1-hexylsulfate; 1-octylsulfate; phosphate; dihydrogenphosphate; hydrogenphosphate; C1-C4-dialkylphosphates; propionate; tetrachloroaluminate; Al2Cl7 −; chlorozincate; chloroferrate; alkylsulfates of the formula RaOSO3 − where Ra is a C1- to C12-alkyl group, the alkylsulfonates of the formula RaSO3 − where Ra is a C1- to C12-alkyl group; halides, especially chloride and bromide; pseudohalides, especially thiocyanate and dicyanamide; carboxylates of the formula RaCOO− where Ra is a C1— to C60-alkyl group, a C2- to C60-alkenyl group, a C6- to C60-aryl group or a C7- to C60-alkylaryl or -arylalkyl group, a C2- to C20-alkenyl group, a C6- to C20-aryl group or a C7- to C20-alkylaryl or arylalkyl group, in particular a C2- to C8-alkenyl group, a C6- to C12-aryl group or a C7- to C14-alkylaryl or -arylalkyl group, especially acetate, but also formate, propionate, butyrate, acrylate, methacrylate, benzoate, phenylacetate or o-, m- or p-methylbenzoate; polycarboxylates of the formula Rb(COO−)n where n is the number 1, 2 or 3 and Rn is an n-valent hydrocarbyl radical having 1 to 60, especially 1 to 20 and in particular 1 to 14 carbon atoms; typical radicals of this kind are malonate, succinate, glutarate, adipate, phthalate or terephthalate; a further suitable polycarboxylate anion is also the oxalate anion —OOC—COO−; phosphates, especially dialkylphosphates of the formula RaRbPO4 − where 
tricyanomethanide of the formula (CN)3C−.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peretolchin et al. (US 2013/0205654) hereinafter “Peretolchin” in view of Petts et al. (GB 2 564 735 A) hereinafter “Petts”.
Regarding Claims 6-14 and 18-20
	Peretolchin has met the limitations of independent claims 1 and 3 of the presently claimed invention but fails to further teach the anion of claims 6-14 and 19 and the additional additive of claims 18 and 20 of the presently claimed invention.
	However, Petts discloses in the abstract, a quaternary ammonium salt comprising a cation and anion added to composition for fuel and lubricants.  Petts further discloses the anion is an ester formula of R9COOR8, an acetate ion, residues of carboxylic acids (see page 20 lines 20-27).  Petts further discloses on page 24 lines 6-15, the additive composition may comprise a mixture of two or more quaternary ammonium compounds of the present invention. In such embodiments the above amounts suitably refer to the total amount of all such compounds present in the composition. The additive composition may include one or more further additives. These may be selected from antioxidants, dispersants, detergents, metal deactivating compounds, wax anti-settling agents, cold flow improvers, cetane improvers, dehazers, stabilisers, demulsifiers, antifoams, corrosion inhibitors, lubricity improvers, dyes, markers, combustion improvers, metal deactivators, odour masks, drag reducers and conductivity improvers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the anion and additional additives of Petts to the .
Response to Arguments
Applicant’s arguments directed to the newly applied claimed amendments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/
Primary Examiner, Art Unit 1771